Citation Nr: 1309188	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for herpes simplex virus infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971 and on active duty in the United States Marine Corps from September 1974 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for herpes simplex virus infection.  The VA Regional Office in Roanoke, Virginia (RO) is the agency of original jurisdiction over the current appeal.


FINDING OF FACT

A herpes simplex infection was acquired during active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a herpes simplex infection was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for a herpes simplex virus infection is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to the claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning the appeal of this issue.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As relevant, the Veteran has a current diagnosis of chronic disease related to herpes simplex virus (HSV) infection.  His service medical records show no treatment or diagnosis for a herpes simplex infection or a herpes-like rash or lesion on his genitals.  However, given that the Veteran served for over 20 years on active duty and his implicit admission to a history of sexual activity involving multiple partners during service, in January 2013 the Board referred this case for a medical expert's opinion to address the likelihood that the Veteran's HSV infection was acquired during active duty.  After reviewing the Veteran's claims file, the medical expert presented the following opinion in February 2013:

It is more likely than not that [the Veteran] acquired HSV while in active service.  

HSV is a very common infection.  There are several studies that looked at HSV epidemiology during the time of [the Veteran's] military service.  [Citation omitted.]  The data show that [approximately] 21% of the adult population during the time period (very similar to [the Veteran's] service years of 1969 - 1971 and 1974 - 1993) studied had been infected with this virus.  The rate for. . . males [in the Veteran's ethnic group] was even higher and the data demonstrate that approximately three-fourths of the infections are acquired between the ages of 20 - 49 years.  [The Veteran's] age during service (born in 1948) was 19 to 46 years.  Hence, more likely than not, he acquired HSV sometime during his military service.

The Board has considered the above evidence.  Although there is no objective clinical evidence contemporaneous to his periods of active duty that explicitly demonstrates that his HSV infection occurred during those years of military service, the medical expert's opinion - citing competent medical authority and case studies that were conducted on servicemen roughly during the same time that the Veteran had served - was that given that HSV infection was common for the era and given the statistics and the rates of exposure to HSV of servicemen during that period, particular those in the Veteran's ethnic group, it is at least as likely as not that the Veteran's HSV infection was acquired in service.  Therefore, resolving any doubt that may exist in the Veteran's favor, his claim of entitlement to VA compensation for herpes simplex virus infection will be allowed.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for HSV infection is thusly granted. 


ORDER

Service connection for herpes simplex virus infection is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


